DETAILED ACTION
This action is pursuant to the claims filed on August 15, 2022. Currently claims 1, 8-10, and 16-30 are pending with claims 1, 22, and 23 amended, and claim 11 canceled. Below follows a complete first action on the merits of claims 1, 8-10, and 16-30.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 15, 2022 has been entered.
Response to Amendment
Applicant’s amendments to the claims overcome the previous claim objections, 35 U.S.C. 112(b) rejections, and 35 U.S.C. 112(d) rejection. 
Specification
The substitute specification filed January 7, 2022 has been entered. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” (or “step”) and are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the means (or step) is coupled with functional language without reciting sufficient structure to perform the recited function and the means (or step) is not preceded by a structural modifier. 
Such claim limitation(s) is/are: 
Claim 1, line 8 (and dependents thereof): “first connecting means for connecting”; corresponding structure identified as: portion of conductor and equivalents thereof [0052]-[0054]
Claim 1, line 10 (and dependents thereof): “second connection means for connecting”; corresponding structure identified as: portion of conductor and equivalents thereof [0052]-[0054]
Claim 23, line 8 (and dependents thereof): “first connecting means for connecting”; corresponding structure identified as: portion of conductor and equivalents thereof [0052]-[0054]
Claim 23, line 10 (and dependents thereof): “second connection means for connecting”; corresponding structure identified as: portion of conductor and equivalents thereof [0052]-[0054]
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 21-22, and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Langberg (US Patent No.: 5,246,438). 
Regarding independent claim 1, Langberg in a first embodiment (Figs. 3-4) discloses a helical antenna structure (Figs. 3-4 displays the antenna with helix 50 and coaxial 43/44/45), configured to connect to a coaxial transmission line (43/44/45; note helix 50 of the antenna connects to defined coaxial transmission line as displayed in Fig. 3A-3B and Col. 8, Line 29-31), the coaxial transmission line having an inner conductor (44) and an outer conductor (45), and the helical antenna structure having: 
a dielectric support (46/51/56), wherein the dielectric support is substantially cylindrical (Figs. 3-4) and has a rounded distal end or a hemispherical portion at its distal end (Fig. 3-4 displays hemispherical portion 56 at distal end of 51); 
wherein:
the dielectric support (46/51/56; Col. 7, Line 63; Col. 8, Line 19) includes a channel (center channel of 52 as seen in Fig. 3) or a chamber configured to receive the coaxial transmission line (center conductor 44 of the transmission line received in this channel), such that a distal end of the inner conductor and outer conductor of the coaxial transmission line are located at or near the distal end of the dielectric support (as broadly claimed, the distal end of 44 and 45 are located near the distal end of the defined dielectric support as the term near is broad in scope i.e. the claim does not require the distal end of 44 be located near the distal most end; See also annotated Fig. 3 below “distal end” to the right of arrows); 
the dielectric support is configured to embed the distal end of the coaxial transmission line within the dielectric support (see Fig. 3B where center conductor 44 is embedded in dielectric 51 at 54, as 44 passes through a channel and is enclosed by, interpreted as embedded, dielectric 51). 

    PNG
    media_image1.png
    319
    883
    media_image1.png
    Greyscale

Langberg in the first embodiment does not explicitly disclose a first helical electrode and a second helical electrode, both located on an outer surface of the dielectric support, and electrically isolated from each other; a first connection means configured to connect the first helical electrode to the inner conductor of the coaxial transmission line; a second connection means configured to connect the second helical electrode to the outer conductor of the coaxial transmission line; and the first connection means and the second connection means are located in bores through the dielectric support at or near the distal end of the dielectric support, the bores arranged to connect, respectively, the first helical electrode to the distal end of the inner conductor, and the second helical electrode to the distal end of the outer conductor; at least one of the first helical electrode and the second helical electrode is configured to act as a radiating antenna structure for outwardly emitting a microwave frequency or radiofrequency (RF) field; and the first helical electrode and the second helical electrode are configured to sustain an electric field in the helical region therebetween. 
However, Langberg in a second embodiment (Fig. 9) discloses a first helical electrode (89) and a second helical electrode (91), both located on an outer surface of the dielectric support (Fig. 9 displays 89 and 91 located on an outer surface of dielectric support 90/92) and electrically isolated from each other (Col. 10, Lines 24-26). The antenna also includes a first connection means (94) for connecting the first helical electrode to the inner conductor of a coaxial transmission line (Col. 10, lines 31-32; Col. 7, Lines 59-68 where the first electrode is connected to the inner conductor line of the coaxial transmission); a second connection means (93) for connecting the second helical electrode to the outer conductor of a coaxial transmission line (Col. 10, lines 31-32; Col. 7, Lines 59-68 where the first electrode is connected to the outer conductor line of the coaxial transmission); and first connection means (94) and the second connection means (93) are located in bores through the dielectric support at or near the distal end of the dielectric support (it naturally follows 94/93 are located in a bore/channel/spacing in order to be wound through the device, resulting in bores located, as broadly claimed, near the distal end of the support), the bores arranged to connect, respectively, the first helical electrode to the distal end of the inner conductor (Col. 10, lines 31-32; Col. 7, Lines 59-68), and the second helical electrode to the distal end of the outer conductor (Col. 10, lines 31-32; Col. 7, Lines 59-68). Further, at least one of the first helical electrode and the second helical electrode is configured to act as a radiating antenna structure for outwardly emitting a microwave frequency (Col. 9, Line 23-31) or radiofrequency (RF) field (Col. 1, Lines 57-61; Col. 8, Lines 29-41; Col. 10, Lines 24-45 discuss the helical electrodes as acting as antennas using RF energy); and the first helical electrode and the second helical electrode are configured to sustain an electric field in the helical region therebetween (Col. 8, Lines 29-41; Col. 10, Lines 24-45 “current entering at proximal end terminal 93 and flowing up through helix 89 circulates around the axis in the same direction as the current flowing down through helix 91 and exiting at proximal terminal 94. An effect on induced azimuthal fields E73 is therefore additive…The cross-wound antenna is therefore an efficient source of the azimuthal Ee field”). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the first embodiment of Langberg to incorporate the a first helical electrode and a second helical electrode, both located on an outer surface of the dielectric support, and electrically isolated from each other; a first connection means configured to connect the first helical electrode to the inner conductor of the coaxial transmission line; a second connection means configured to connect the second helical electrode to the outer conductor of the coaxial transmission line; and the first connection means and the second connection means are located in bores through the dielectric support at or near the distal end of the dielectric support, the bores arranged to connect, respectively, the first helical electrode to the distal end of the inner conductor, and the second helical electrode to the distal end of the outer conductor; at least one of the first helical electrode and the second helical electrode is configured to act as a radiating antenna structure for outwardly emitting a microwave frequency or radiofrequency (RF) field; and the first helical electrode and the second helical electrode are configured to sustain an electric field in the helical region therebetween of the second embodiment of Langberg. This configuration provides the benefit of an efficient source of the electromagnetic field due to the opposite currents canceling each other out and resulting in an additive effect of the two electrodes electromagnetic fields (Col. 10, Lines 39-45). 
In the alternative, it would  have been obvious to one of ordinary skill in the art before the effective filing date to ave connected the first helical electrode to the distal end of the inner conductor and the second helical electrode to the distal end of the outer conductor since a mere reversal of the essential working parts of a device involves only routine skill in the art. MPEP 2144.04(VI)(A).
Regarding dependent claim 21, in view of the combination of claim 1, Langberg further discloses wherein: a distal end surface of the coaxial transmission line is located at the distal end of the dielectric support (Fig. 3 displays the distal end surface of inner conductor 44 at the distal end of the dielectric support 51), and is exposed by an aperture (see “aperture” in annotated fig. 3B below), the first connection means (94) connects the first helical electrode to the inner conductor via the aperture (Col. 10, Line 24-35; Col. 8, Line 29-31), and the second connection means (96) connects the second helical electrode to the outer conductor via the aperture (Col. 10, Line 24-35; Col. 8, Line 29-31).
Regarding dependent claim 22, in view of the combination of claim 2, Langberg further discloses wherein only a tab portion of the aperture exposes a portion of the outer conductor (see annotated fig. 3B where a “tab portion” of the aperture depicted exposes a portion of the outer conductor 44). 
    PNG
    media_image2.png
    287
    533
    media_image2.png
    Greyscale

Regarding dependent claim 24, in view of the combination of claim 1, Langberg further discloses wherein the first helical electrode and the second helical electrode have the same pitch (See Fig. 9).
Regarding dependent claim 25, in view of the combination of claim 24, Langberg further discloses wherein the first helical electrode is located diametrically opposite the second helical electrode (Fig. 9 displays 89 diametrically opposite the second electrode).
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Langberg (US Patent No.: 5,246,438) in view of Ohri et al (US PGPUB: 2013/0324911). 
Regarding dependent claims 16-17, in view of the combination of claim 1, Langberg does not explicitly disclose wherein the dielectric support has a channel running there through, from the proximal end to the distal end, the channel terminating in an aperture (claim 16); further including a retractable needle slidable mounted in the channel (claim 17). 
However, Ohri discloses an antenna (Fig. 7A-7B; [0125]) comprising a dielectric support (614) that has a channel (611) therethrough that terminates in an aperture (Fig. 7A-7B; [0125]). A retractable needle (2014/2023) mounted in the channel (Fig. 7A-7B; [0125]-[0126]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system of Langberg to incorporate the retractable needle of Ohri. This configuration provides the benefit of dispensing a controlled delivery formulation of a desired active in combination with ablation in order to reduce or eliminate tumor occurrence ([0014]), thereby improving the effectiveness of the device. Further, it would also have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system of Langberg to incorporate the channel of Ohri. This configuration provides the benefit of selective movability of the needle between multiple configurations ([0126]), thereby increasing the versatility of the device. 
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Langberg (US Patent No.: 5,246,438) in view of Curley (US PGPUB: 2015/0223882).
Regarding dependent claims 18-19, in view of the combination of claim 1, Langberg does not explicitly disclose wherein the dielectric support comprises a plurality of holes between the channel and an outer surface thereof, the holes being arranged to permit gas to flow between the electrodes (claim 18); and wherein the channel is arranged to convey liquid (claim 19). 
However, Curley discloses an antenna (Fig. 2: 200) comprising a dielectric support (204) that has a channel (210) running therethrough ([0048]). The support comprises a plurality of holes (212) between the channel and the outer surface (Fig. 2; [0048]), the holes arranged to permit gas to flow through ([0047]-[0048]). The channel (210) is arranged to convey liquid ([0047]-[0049]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the channel of Langberg to incorporate the channel holes of Curley. Such configuration of gas flow provides the benefit of enhancing the ablation technique by delivering gas to the tissue surrounding the antenna ([0047]). 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Langberg (US Patent No.: 5,246,438) in view of Curley (US PGPUB: 2015/0223882), further in view of Richards et al (US Patent No.: 6,208,903).  
Regarding dependent claim 20, in view of the combination of claim 19, the combination does not explicitly disclose wherein the liquid is adrenaline.
However, Richards discloses a system that conveys adrenaline (e.g. epinephrine) for a microwave ablation procedure (Col. 21, Lines 27-42 discuss that adrenaline is often used in microwave procedures). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system of Langberg to incorporate the use of adrenaline of Richard. This provides the benefit of more efficient heating by sensitizing the cells to heat and reducing the perfusion of the fat, both reducing the oxygenation of the fat cells making them more vulnerable to heat and reducing the convective cooling of the fat by blood (Col. 21, Lines 37-42). 
Allowable Subject Matter
Claims 8-10, 23, and 26-30 allowed. Note claim 23 is the independent claim. 
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art is identified as US Patent No.: 5,246,438 to Langberg and US PGPUB: 2010/012569 to Emmons.
Regarding independent claim 23, Langberg discloses an antenna comprising a first and second helical electrode that are electrically isolated from one another. Emmons discloses an antenna comprising a transmission line in the form of a helical electrode. Thus, neither Langberg or Emmons disclose a first, second, and third helical electrode on a single device. It would not be obvious to modify Langberg to incorporate the helical electrode of Emmons because there is not a “third helical electrode” on the structure of the primary reference to modify with the electrode of Emmons as is required by claim 23. Therefore, claim 23 is allowable. 
Response to Arguments
Applicant’s arguments filed August 15, 2022 have been fully considered.
Applicant argues Langberg does not disclose the inner and outer conductors extend toward the distal end as required by amended claim 1 (p. 9, Remarks), but this is not persuasive. As outlined above, Langberg discloses the dielectric support (46/51) includes a channel (i.e. the interior space of 51) as depicted in Fig. 3 that receives the coaxial transmission line such that a distal end of the inner conductor 44 and outer conductor 45 are at or near the distal end of the dielectric support (Fig. 3). See also annotated Fig. 3 below “distal end” to the right of arrows.  
Examiner notes as broadly claimed, the claim does not require the distal most end of the transmission line (or the inner or outer conductor) be located at the distal most end of the dielectric support. At most the claim requires these distal ends be “near” the distal end of the dielectric support. Note, the word “near” is not as specific as Applicant is arguing (i.e. near encompasses a larger and broader scope) and Examiner recommends Applicant incorporate more limiting language in line with the arguments in order to overcome this interpretation.
    PNG
    media_image1.png
    319
    883
    media_image1.png
    Greyscale


Applicant further argues Langberg does not disclose the connections required by claim 1 (p. 10, Remarks). Examiner respectfully disagrees. As discussed above, the term “near” is very broad – allowing for the distal end of the device to be broadly interpreted. In this case, and as discussed above, the bores formed in the dielectric support are “near” the distal end (i.e. the distal end of the device can be interpreted as the whole device besides the proximal most end, resulting in bores near the distal end of the device). Examiner recommends Applicant more specifically claim what is meant by “near” the distal end. Further, regarding the connection between the distal end of the inner conductor and the first electrode and the distal end of the outer conductor and the second helical electrode, Langberg discloses an exemplary configuration (i.e. use of the word “can”) where the proximal ends are connected to the coaxial transmission, thus contemplating that other configurations do exist (Col. 10, Lines 24-45). This does not preclude all other configurations, including that which is claimed. However, the rejection alternatively relies on MPEP 2144 to support the rejection – specifically reversal of parts (outlined in detail above with regards to claim 1). 
Examiner notes Applicant has not provided any arguments for any additional claims other than being patentable for the same reasons as claim 1 (p. 12, Remarks). As such, the rejections of the dependent claims are tenable for at least the same reasons as outlined above with regards to claim 1. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL A VIERRA whose telephone number is (571)272-8245. The examiner can normally be reached Monday - Friday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOANNE HOFFMAN can be reached on (303) 297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RAV/Examiner, Art Unit 3794                                                                                                                                                                                                        




/JOANNE M HOFFMAN/Supervisory Patent Examiner, Art Unit 3794